IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-50447
                         Summary Calendar
                        __________________


LESLIE RAY FOSTER,

                                      Plaintiff-Appellant,

versus

JACK M. GARNER, Warden; JAMES EASLEY, Sgt.;
FLETCHER SMITH, Co.3; BRENDA BRETEY,

                                      Defendants-Appellees.



                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-93-CV-115
                        - - - - - - - - - -
                          February 9, 1996

Before KING, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Leslie Ray Foster requests leave to appeal in forma pauperis

(IFP) the district court's denial of his motion for the

appointment of counsel in his 42 U.S.C. § 1983 case.   Because

Foster's appeal fails to present a nonfrivolous issue, his motion

for IFP is DENIED.   See Jackson v. Dallas Police Dep't, 811 F.2d

260, 261 (5th Cir. 1986).   The appeal is DISMISSED.   5th Cir. R.

42.2.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.